DETAILED ACTION
The communication dated 8/30/2021 has been entered and fully considered. 
Claims 1, 8, 10, 13 and 19 have been amended. Claims 2-5, 9, 14, 17 and 21 have been cancelled. Claims 23-25 are new. Claims 1, 5-8, 10-13, 15-16, 18-20 and 22-25 are pending. Claims 10-13, 15-16, 18-20 and 25 have been withdrawn from further consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/30/2021 have been fully considered but they are not persuasive.
The Applicant argues that SCHARF does not teach the amended limitations of the first and second valve from the first and second vacuum chamber and the controller is configured to control the first and second valves such that the vacuum is applied to the first and second vacuum chambers independently of each other. 
The Examiner agrees that SCHARF does not disclose the amended limitations that were added; however, SAKAKIBARA teaches these valves and a controller that controls a first and second valve independently [0015; 0017-0018].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (U.S. 1,503,666), hereinafter ROBERTS, in view of Roberts et al. (U.S. 1,649,734), hereinafter ROBERTS 2, and SAKAKIBARA et al. (JP 2012-158151 A), hereinafter SAKAKIBARA.
Regarding claim 1, ROBERTS (US 1,503,666) teaches: A system for vacuum forming a component (ROBERTS teaches a system for vacuum forming a component [Fig. 2]), the system extending in a span-wise direction, a chord-wise direction, and a vertical direction (ROBERTS teaches the system (Fig. 2) is in a span-wise direction, chord-wise direction and vertical direction [Figs. 1-3]. Additionally, it would be inherent for the apparatus to extend in these directions.), the system comprising: a base plate (ROBERTS teaches a supporting base plate (6) [Col. 2, lines 111-112]): a mold positioned on the base plate (ROBERTS teaches mold blocks (4) on the plate (6) [Fig. 3; Col. 2, lines 67-68]), the mold including a plurality of mold segments removable coupled together in at least one of the span-wise direction or the chord-wise direction to define a mold cavity configured for forming the component (ROBERTS teaches the plate is removable secured to the mold holder (5) as any variation in the height of the mold members may be corrected by removing the plate, after which the inaccurate mold block may be removed [Col. 2, line 112 – Col. 3, lines 1-5. The mold blocks inherently extend in a span-wise or chord-wise direction to define several mold cavities [Figs. 1-3]), the mold and the base plate defining a first vacuum chamber and a second vacuum chamber spaced apart from the first vacuum chamber in the span-wise direction, the mold defining a first vacuum passage fluidly coupling the mold cavity and the first vacuum chamber, the mold further defining a second vacuum passage fluidly coupling the mold cavity and the second vacuum chamber.
ROBERTS is silent as to: the mold and the base plate defining a first vacuum chamber and a second vacuum chamber spaced apart from the first vacuum chamber in the span-wise direction, the mold defining a first vacuum passage fluidly coupling the mold cavity and the first vacuum chamber, the mold further defining a second vacuum passage fluidly coupling the mold cavity and the second vacuum chamber. In the same field of endeavor, molding, ROBERTS 2 teaches: the mold and the base plate defining a first vacuum chamber (ROBERTS 2 shows the mold (40) on a base plate [Fig. 1]. ROBERTS 2 teaches there is a first vacuum chamber (43) in the mold and connects to the plate [Fig. 1; Pg. 2, lines 24-27]) and a second vacuum chamber spaced apart from the first vacuum chamber in the span-wise direction (ROBERTS 2 shows a second vacuum chamber (43) spaced apart from the first vacuum chamber (43) in the span-wise direction [Fig. 1; Pg. 2, lines 24-27]), the mold defining a first vacuum passage fluidly coupling the mold cavity and the first vacuum chamber, the mold further defining a second vacuum passage fluidly coupling the mold cavity and the second vacuum chamber (ROBERTS 2 teaches the molds have vacuum chambers (43) in their bases which communicate by passageways (44) with the mold cavities [Pg. 2, lines 24-27]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify ROBERTS, by having vacuum chambers in the mold, as suggested by ROBERTS 2, in order to enable the air to be exhausted from the cavities [pg. 2, lines 28-29].
ROBERTS and ROBERTS 2 are silent as to: a first valve configured to selectively apply a vacuum created by a vacuum pump to the first vacuum chamber; a second valve configured to selectively apply the vacuum created by the vacuum pump to the second vacuum chamber; and a controller communicatively coupled to the first and second valves, the controller configured to control the first and second valves such that the vacuum is applied to the first and second vacuum chambers independently of each other. In the same field of endeavor, molding, SAKAKIBARA teaches a plurality of decompression chambers (14) having intake holes (13) and one or a plurality of intake holes (13) are proved for one decompression chamber (14) 
Regarding claim 6, ROBERTS and ROBERTS 2 teach all the limitations of the claimed invention as stated above, but fails to teach: a first pressure sensor in operative association with the first vacuum chamber, the first pressure sensor configured to detect a parameter associated with a pressure in the first vacuum chamber; and a second pressure sensor in operative association with the second vacuum chamber, the second pressure sensor configured to detect a parameter associated with a pressure in the second vacuum chamber. In the same field of endeavor, molding, SAKAKIBARA teaches each suction passage (16) is connected to a pressure sensor (19) to perform an absorption operation [0015], and the Examiner is interpreting each pressure chamber (14) as a separate vacuum chamber. SAKAKIBARA further teaches a pressure adjusting valve (20) is connected to each suction passage (16) as pressure adjusting means for adjusting the suction pressure based on the detection result of the pressure sensor (19) to adjust the suction pressure in each intake hole (13) in each vacuum chamber [0015].  It would have 
Regarding claim 23, SAKAKIBARA further teaches: wherein, when controlling the operation of the first and second valves, the controller is further configured to: control the operation of the first valve such that the first valve is opened to apply the vacuum to the first vacuum chamber (SAKAKIBARA teaches 4 vacuum steps, which Examiner is interpreting absorption as the vacuum [0021]. SAKAKIBARA teaches the first step of the suction operation of the intake hole (13A) corresponding to the peripheral portion of the skin is performed, as shown in Figure 5 and Figure 6 below.); and after the vacuum is applied to the first vacuum chamber, control the operation of the second valve such that the second valve is opened to apply the vacuum to the second vacuum chamber (SAKAIBARA teaches that at the third step, the suction operation of the plurality of intake holes (13C) is performed, which would have been performed after the first step. The Examiner is interpreting the second vacuum chamber to be next to the first vacuum chamber on the left of Figure 7 below that is circled.).

    PNG
    media_image1.png
    309
    335
    media_image1.png
    Greyscale

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (U.S. 1,503,666), hereinafter ROBERTS, Roberts et al. (U.S. 1,649,734), hereinafter ROBERTS 2, and SAKAKIBARA et al. (JP 2012-158151 A), hereinafter SAKAKIBARA, as applied to claim 1 above, and further in view of Sanson et al. (U.S. 4,116,736), hereinafter SANSON.
Regarding claim 5, ROBERTS, ROBERTS 2 and SAKAKIBARA teaches all the limitations of the claimed invention as stated above. Furthermore, it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). SCHARF does not teach an alignment feature or thermoplastic sheet. In the same field of endeavor, molding, SANSON teaches a sheet (9, which can be thermoplastic [Col. 1, lines 34-35]) is clamped in position by means of a frame (7) [Col. 5, lines 8-10]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify ROBERTS, ROBERTS 2 and SAKAKIBARA, by having an alignment .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (U.S. 1,503,666), hereinafter ROBERTS, Roberts et al. (U.S. 1,649,734), hereinafter ROBERTS 2, and SAKAKIBARA et al. (JP 2012-158151 A), hereinafter SAKAKIBARA, as applied to claim 1 above, and further in view of Saint et al. (FR 2779988 A1), hereinafter SAINT.
Regarding claim 7, ROBERTS, ROBERTS 2 and SAKAKIBARA teach all of the limitations as stated above, but do not explicitly teach: wherein one or more of the plurality of mold segments comprises a heating element configured to selectively heat the corresponding one or more mold segments. In the same field of endeavor, molding, SAINT teaches a hot mold which consists of two parts (10, 11) crossed by conduits (12) in which heated oil is circulated [pg. 14].  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify ROBERTS, ROBERTS 2 and SAKAKIBARA, by having a heating element configured to heat the mold, as suggested by SAINT, in order to increase efficiency and be cost-effective [pg. 2].
Claims 8 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (U.S. 1,503,666), hereinafter ROBERTS, Roberts et al. (U.S. 1,649,734), hereinafter ROBERTS 2, and SAKAKIBARA et al. (JP 2012-158151 A), hereinafter SAKAKIBARA, as applied to claim 1 above, and further in view of Scharf et al. (U.S. PGPUB 2010/0252963), hereinafter SCHARF.
Regarding claim 8, ROBERTS, ROBERTS 2, and SAKAKIBARA teach mold segments (ROBERTS: mold blocks (4); Fig. 3), but are silent as to at least one of the plurality of mold 
Regarding claim 22, SCHARF further teaches: wherein the one or more fluid passages are fluidly isolated from the first vacuum and the first vacuum passage (SCHARF teaches the cooling tubes (116) are isolated from the first vacuum chamber (39) in the mold halves (19) and the first vacuum passage (40) [0033-0035; Fig. 4]).
Claims 8 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (U.S. 1,503,666), hereinafter ROBERTS, Roberts et al. (U.S. 1,649,734), hereinafter ROBERTS 2, and SAKAKIBARA et al. (JP 2012-158151 A), hereinafter SAKAKIBARA, as applied to claim 1 above, and further in view of Spengler (U.S. 6,136,415), hereinafter SPENGLER.
Regarding claim 8, ROBERTS, ROBERTS 2, and SAKAKIBARA teach a plurality of mold segments [ROBERTS: mold blocks (4); Fig. 3], but are silent as to: one or more fluid passages through which a fluid is configured to flow to heat or cool the mold. In the same field of endeavor, molding, SPENGLER teaches cooling channels (47) in the molds (24, 22) for flowing a cooling fluid or the like therethrough [Col. 12, lines 66-67 – Col. 13, line 1]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify ROBERTS, ROBERTS 2, and SAKAKIBARA by having fluid 
Regarding claim 22, SPENGLER further teaches: wherein the one or more fluid passages are fluidly isolated from the first vacuum and the first vacuum passage (SPENGLER teaches the fluid passages (47) are isolated from the vacuum chamber and the vacuum passages (31) [Col. 13, lines 45-47; Fig. 11]).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (U.S. 1,503,666), hereinafter ROBERTS, Roberts et al. (U.S. 1,649,734), hereinafter ROBERTS 2, and SAKAKIBARA et al. (JP 2012-158151 A), hereinafter SAKAKIBARA, as applied to claim 1 above, and further in view of Driver (U.S. PGPUB 2010/0213644), hereinafter DRIVER.
Regarding claim 24, ROBERTS, ROBERTS 2 and SAKAKIBARA are silent as to the component being a rotor blade segment. However, the manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself. See In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963) (“It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim.”).
In the alternative, in the same field of endeavor, vacuum molding, DRIVER teaches a composite material articles, such as a rotor blade (24) is made [Fig. 6; 0023]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify ROBERTS, ROBERTS 2 and SAKAKIBARA, by having a rotor blade be made, as suggested by DRIVER, in order to create a wind turbine [0015]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.B./Examiner, Art Unit 1748             

                                                                                                                                                                                           /JACOB T MINSKEY/Primary Examiner, Art Unit 1748